Name: Council Regulation (EEC) No 103/76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish
 Type: Regulation
 Subject Matter: consumption;  fisheries;  marketing;  health
 Date Published: nan

 28 . 1 . 76 Official Journal of the European Communities No L 20/29 COUNCIL REGULATION (EEC) No 103/76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled fish imported fish , marketed on the territory of the Member States of the Community ; whereas the limitation of the obligation incumbent on the industry to fish intended for human consumption enables a clearer and more rapid distinction to be made between products which are permitted for human consumption and which, being used for that purpose, are therefore subject to grading, and other products ; whereas this will facilitate both marketing at the stage where standards are applied and the checking of compliance with these standards ; whereas it seems necessary, however, to exclude from the field of application of the standards certain direct sales of small quantities to retailers or consumers ; Whereas the 11 species covered by this Regulation represent about 60 % of Community production of fresh fish and 80 °/o of imports from third countries ; whereas priority should therefore be given to the adoption of standards for these species ; THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (*), and in particular Article 2 (3 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 100/76 provides that common marketing standards may be laid down ; whereas the application of such standards should help to improve the quality of fish marketed and thus facilitate their sale ; Whereas one way of improving quality is to prohibit the marketing for human consumption of fish which is not of a given degree of freshness ; Whereas, in almost all Member States engaged in sea fishing, fish which have been adjudged fit for human consumption under national regulations are offered for sale after grading for size, weight, presentation and other criteria ; whereas fish are also graded according to degree of freshness ; Whereas the adoption of standards for certain products has assumed particular importance in view of the measures on the determination and formation of prices provided for in Regulation (EEC) No 100/76 ; whereas the grading hitherto carried out at national level should therefore be standardized ; Whereas fish have hitherto been graded only before being sold for the first time, since a large proportion of such fish is immediately filleted or otherwise processed ; whereas application of common standards should therefore be limited to the first marketing stage in the Community ; Whereas the standards must apply to all fish intended for human consumption, including Whereas freshness is a decisive factor in assessing the quality of fish ; whereas grading by size is also essential because of the diversity of consumers' buying haibits and the processing methods normally used in the Community ; Whereas the varying degrees of freshness and differences in size must be made adequately clear ; whereas it is advisable therefore to provide for a limited, yet sufficient, number of freshness and size categories ; Whereas there is at present no objective method of assessing the freshness of fish both rapidly and cheaply ; whereas only organoleptic examination, which is, moreover, in use in the Member States, meets this requirement and constitutes an acceptable method ; Whereas , in view of normal practice in most Member States, it is advisable that the industry should grade fish for freshness and size ; whereas, with a view in particular to assessing freshness by organoleptic criteria, provision should be made for the collaboration of experts appointed for this purpose by the trade organizations concerned ;(*) See page 1 of this Official Journal . No L 20/30 Official Journal of the European Communities 28 . 1 . 76 Article 3 Marketing standards are hereby laid down for the following species of saltwater fish, falling within subheading ex 03.01 B I of the Common Customs Tariff, with the exception of fish which is live, frozen or in pieces . Whereas, in order to keep each other informed, each Member State should supply the other Member States and the Commission with a list of the names and addresses of the experts and trade organizations concerned ; Whereas it is essential that fish imported from third countries should conform to Community standards ; Whereas the application of Community standards to these fish means that additional information must be given on packages ; whereas , however, this information is not necessary in the case of fish landed in the Community from vessels under the same conditions as Community catches , Cod (Gadus morrhua) Coalfish (Pollachius virens ) Haddock (Melanogrammus aeglefinus ) Whiting (Merlangius merlangus ) Plaice (Pleuronectes platessa ) Redfish (Sebastes marinus ) Mackerel (Scomber scombrus ) Herring (Clupea harengus) Sardines (Clupea pilchardus Walbaum) Anchovies (Engraulis encrasicholus ) Hake (Merluccius sp.p .) HAS ADOPTED THIS REGULATION: Article 4 Article 1 For the purposes of this Regulation : The marketing standards referred to in Article 3 comprise : (a ) freshness categories , and (b ) size categories . Article S ( a ) 'marketing' means the first offering for sale and the first sale after arrival in the Community ; (b ) 'lot' means a quantity of fish of the same species which has been subjected to the same treatment and which may have come from the same fishing ground and the same vessel ; ( c ) 'fishing ground' means the description usually given by the fishing industry to the place in which the catches have been made ; ( d ) 'presentation' means the form in which the fish is marketed, such as whole, gutted, headless, etc. The freshness category of each lot shall be determined on the basis of the freshness rating of the fish and a number of additional requirements . The freshness rating shall be defined by reference to the scale set out in Annex A to this Regulation , which covers the following aspects : ( a ) appearance, ( b ) condition, Article 2 ( c ) smell . Each part examined shall be awarded marks corresponding to the freshness criteria indicated in the scale. The arithmetic mean of the marks awarded shall indicate the freshness rating. Article 6 1 . Fish as specified in Article 3 which form part of Community catches may be marketed for human consumption within the Community only if it complies with the provisions of this Regulation . 2 . The provisions of this Regulation shall not, however, apply to small quantities of fish disposed of by inshore fishermen direct to retailers or to consumers . 3 . Detailed rules for the application of paragraph 2 shall be adopted in accordance with the procedure laid down in Article 32 of Regulation (EEC) No 100/76 . 1 . On the basis of the provisions of Article 5 , fish shall be classified by lot in Freshness Category 'Extra', A or B. Freshness Category 'Extra': The freshness rating of the fish in this category shall be 2-7 and over. The fish must be free from pressure marks , injuries, blemishes and bad discoloration . 28. 1 . 76 Official Journal of the European Communities No L 20/31 4 . The size category and presentation must be clearly and indelibly marked, in characters which are at least 5 cm high, on labels affixed to the lot. Article 9 The industry shall grade fish for freshness and size in collaboration with experts designated for that purpose by the trade organizations concerned. Freshness Category A: The freshness rating of fish in this category shall be 2 and over but less than 2-7. A very small proportion of fish with slight pressure marks and superficial injuries shall be tolerated . The fish must be free from blemishes and bad discoloration . Freshness Category B : The freshness rating of fish in this category shall be 1 and over but less than 2 . A very small proportion of fish with more serious pressure marks and slight injuries shall be tolerated. The fish must be free from blemishes and bad discoloration . 2 . When the products are being classified by freshness category the presence of parasites shall also be taken into consideration, allowance being made for the type of product, the fishing ground in which it was caught and its presentation . Detailed rules for the application of this paragraph shall be adopted in accordance with the procedure laid down in Article 32 of Regulation (EEC) No 100/76. A decision to make an indication of the fishing ground compulsory for each lot may be taken in accordance with the same procedure. Article 10 Not later than one month before this Regulation begins to apply, each Member State shall supply the other Member States and the Commission with a list of the names and addresses of the experts and trade organizations referred to in Article 9 . The other Member States and the Commission shall be informed of any amendments to this list. Article 11 Article 7 1 . Fish as specified in Article 3 imported from third countries may be marketed in the Community for human consumption only if : ( a ) it complies with the provisions of Articles 4, 5 , 6, 7 and 8 ; ( b ) it is presented in packages on which the following information is clearly and legibly marked :  country of origin, printed in roman letters which are at least 20 mm high ; 1 . Each lot must contain products of the same degree of freshness . A small lot need not, however, be of uniform freshness ; if it is not, the lot shall be placed in the lowest freshness category represented therein . 2 . The freshness category must be clearly and indelibly marked, in characters which are at least 5 cm high, on labels affixed to the lot.  species of fish ;  presentation ; Article 8  freshness and size categories ;  net weight in kg of the fish in the package;  date of grading and date of dispatch ;  name and address of sender. 1 . Fish shall be sized by weight or by number per kilogramme. 2 . Lots shall be placed in size categories in accordance with the scale set out in Annex B to this Regulation. 3 . Each lot must contain fish of the same size. A small lot need not, however, be of uniform size ; if it is not, the lot shall be placed in the lowest size category represented therein . 2 . However, fish landed in a Community port direct from the fishing grounds from vessels flying the flag of a third country and intended for marketing for human consumption shall be subject, when put on the market, to the same provisions as those applicable to Community catches . No L 20/32 Official Journal of the European Communities 28 . 1 . 76 Article 12 2 . References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation . Article 13 1 . Council Regulation (EEC ) No 2455/70 of 30 November 1970 determining common marketing standards for certain fresh or chilled fish ( 1 ), as last amended by Regulation (EEC) No 3308/75 ( 2 ), is hereby repealed . This Regulation shall enter into force on 1 February 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1976. For the Council The President J. HAMILIUS (*) OJ No L 264, 5 . 12 . 1970, p . 1 . ( 2 ) OJ No L 328, 20. 12 . 1975 , p . 9 . 28 . 1 . 76 Official Journal of the European Communities No L 20/33 ANNEX A FRESHNESS RATINGS CRITERIA Parts of fish inspected 3 Marks 2 I 1 0 APPEARANCE SKIN Bright, iridescent pigmentation ; no discoloration ; Pigmentation bright but not lustrous ; Pigmentation in the processs of becoming discoloured and dull ; Dull pigmentation i 1 ); Aqueous , transparent mucus Slightly cloudy mucus Milky mucus Opaque mucus EYE Convex (bulging); Convex and slightly sunken ; Flat ; Concave in the centre (*); Transparent cornea ; Slightly opalescent cornea ; Opalescent cornea ; Milky cornea ; Black, bright pupil Black, dull pupil Opaque pupil Grey pupil GILLS Bright colour ; Less coloured ; Becoming discoloured ; Yellowish i 1 ); No mucus Slight traces of clear mucus Opaque mucus Milky mucus FLESH (cut from abdomen) Bluish, translucent, smooth shining ; No change in original colour ; Velvety, waxy, dull ; Colour slightly changed Slightly opaque Opaque (*) COLOUR ALONG THE VERTEBRAL COLUMN Uncoloured Slightly pink Pink Red i 1 ) ORGANS Kidneys and residues of other organs should be bright red, as should the blood inside the aorta Kidneys and residues of other organs should be dull red ; blood becoming discoloured Kidneys , residues of other organs and blood should be pale red Kidneys i 1), residues of other organs and blood should be brownish in colour CONDITION FLESH Firm and elastic; Less elastic Slightly soft (flaccid), Less elastic ; Soft (flaccid) (*); Smooth surface Waxy (velvety) and dull surface Scales easily detached from skin, surface rather wrinkled, inclining to mealy VERTEBRAL COLUMN Breaks instead of coming away Sticks Sticks slightly Does not stick (*) PERITONEUM Sticks completely to flesh Sticks Sticks slightly Does not stick (*) SMELL GILLS, SKIN, ABDOMINAL CAVITY Seaweed No smell of seaweed or any bad smell Slightly sour Sour t 1 ) (*) Or in a more advanced state of decay. No L 20/34 Official Journal of the European Communities 28 . 1 . 76 ANNEX B SIZING (kg/fish) Cod Coalfish Haddock Whiting Size 1 Seven and over Five and over One and over 0-5 and over Size 2 From four up to but excluding seven From three up to but excluding five From 0-4 up to but excluding one From 0-35 up to but excluding 0-5 Size 3 From two up to but excluding four From 1-5 up to but excluding three From 0-25 up to but excluding 0-4 From 0-2 up to but excluding 0-35 Size 4 From one up to but excluding two Less than 1-5 less than 0-25 Less than 0-2 Size 5 Less than one (kg/fish) Plaice Redfish Mackerel Size 1 0 -6 and over Two and over 0-5 and over Size 2 From 0-4 up to but excluding 0-6 Less than two From 0-2 up to but excluding 0-5 Size 3 From 0-3 up to but excluding 0-4 From 0-1 up to but excluding 0-2 Size 4 Less than 0-3 Less than 0-1 Herring Sardines kg/fish Number of fish to kg kg/fish Number of fish to kg Size 1 0-125 and over Eight or less 0-060 and over 17 or less Size 2 From 0-085 up to but excluding 0-125 From nine to 12 From 0-040 up to excluding 0-060 but From 18 to 25 Size 3 Less than 0-085 13 and over From 0-030 up to excluding 0-040 but From 26 to 33 Size 4 Less than 0-030 34 and over Anchovies Hake kg/fish Number of fish to kg kg/fish Size 1 0-040 and over 25 or less 1-2 and over Size 2 From 0-020 up to but excluding 0-040 From 26 to 50 From 0-6 up to) but excluding 1-2 Size 3 Less than 0-020 51 and over From 0-250 up to but excluding 0-6 Size 4 Less than 0-250